Judgment, Supreme Court, New York County (Thomas B. Galligan, J.), rendered April 15, 1993, which convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and sentenced him to a term of imprisonment of 3 years to life, unanimously affirmed.
*433Inasmuch as defendant has failed to seek postjudgment relief to challenge the effectiveness of his trial representation, he has failed to present an adequate record for review (People v Daniels, 188 AD2d 356, lv denied 81 NY2d 969). Thus, on the record before us, it cannot be concluded that defendant was denied meaningful representation (People v Baldi, 54 NY2d 137, 147). Concur—Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.